Citation Nr: 0709574	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for incompetent 
valve, right lower extremity veins with chronic dependent 
edema and superficial intradermal varicosities at the ankle, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for incompetent 
valve, left lower extremity veins with chronic dependent 
edema and superficial intradermal varicosities at the ankle, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's brother



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to September 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

At the November 2006 Board hearing, the veteran raised a 
claim for entitlement to a total disability rating based on 
individual unemployability.  This issue is referred to the RO 
for action deemed appropriate.  


FINDINGS OF FACT

1.  Incompetent valve, right lower extremity veins with 
chronic dependent edema and superficial intradermal 
varicosities at the ankle (right lower extremity disorder) is 
manifested by persistent edema that is incompletely relieved 
by elevation.

2.  Incompetent valve, left lower extremity veins with 
chronic dependent edema and superficial intradermal 
varicosities at the ankle (left lower extremity disorder) is 
manifested by persistent edema that is incompletely relieved 
by elevation.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a right 
lower extremity disorder have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7199-7121 (2006).

2.  The criteria for a 20 percent evaluation for a left lower 
extremity disorder have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7199-7121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for right and left lower extremity 
disorders, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claims, a February 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, a March 2006 letter so notified the 
veteran and the claims were thereafter readjudicated in a 
June 2006 supplemental statement of the case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By an October 1999 rating decision, service connection was 
granted for right and left lower extremity disorders, and 10 
percent evaluations were assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7199-7121, effective April 29, 1999.  The 
veteran's disorders are not listed in the Rating Schedule.  
Accordingly, the RO assigned Diagnostic Code 7199-7121.  See 
38 C.F.R. § 4.27 (2006) (unlisted disabilities requiring 
rating by analogy are coded first the numbers of the most 
closely related body part and "99").

In a February 2004 VA medical record, the veteran reported 
recurrent swelling, bilaterally, with prolonged standing and 
the use of compression hose with poor results.  He reported 
pain of the bilateral lower extremities, worse when edema was 
present.  Upon examination, there were positive pulses, and 
no pallor, cyanosis, clubbing, or edema.  In a March 2004 VA 
record, the veteran reported bilateral lower extremity pain 
and swelling.  In another March 2004 VA record, the veteran 
was seen for lymphedema.  The veteran complained of bilateral 
lower extremity swelling from mid-leg to feet.  Upon 
examination, there was trace to 1+ pitting pretibial edema, 
left greater than right, but no pedal edema.  The assessment 
was history of venous insufficiency of the lower extremities 
with secondary edema, worse on the left.  Support stockings 
were prescribed.  In another March 2004 VA record, the 
veteran was seen for initial evaluation of intermittent 
dry/scaly patches on the legs.  None were present at the 
time.  

In an April 2004 VA medical record, it was noted that the 
veteran had been referred for compression stockings.  The 
veteran reported that his swelling problems were mostly below 
the knee.  The veteran reported increased swelling in the 
lower extremities later in the day.  The prior medical 
history included chronic venous insufficiency and edema.  
Upon examination of the bilateral lower extremities, there 
was no significant discoloration or skin changes.  There were 
mild varicosities throughout the bilateral lower extremities 
and normal hair growth to the sock line.  There was trace 
edema of the distal calf to ankle, bilaterally.  In another 
April 2004 VA record, it was noted that the veteran had 
chronic venous insufficiency and bilateral lower extremity 
lymphedema, left greater than right.  The veteran wore 
support stockings.  Upon examination, there was no edema of 
the extremities.  In a May 2004 VA record, the examiner found 
no edema of the extremities.  In an October 2004 VA record, 
the veteran was seen for lymphedema, localized edema, and 
chronic venous insufficiency.  There was no edema of the 
extremities.  

In a January 2005 VA medical record, there was a history of 
bilateral venous insufficiency and the veteran wore 
compression hose.  Upon examination, there was bilateral 
lower extremity 1+ pretibial edema.  In another January 2005 
VA record, the veteran was seen for lymphedema, localized 
edema, and chronic venous insufficiency.  There was 1+ edema 
of the bilateral lower extremities.  In an April 2005 VA 
record, the veteran was seen for lymphedema, chronic left 
lower extremity pain, and chronic venous insufficiency.  The 
veteran reported chronic left lower extremity pain, chronic 
edema, and the use of compression hose.  The veteran stated 
that he tried to avoid extended walking due to leg pain and 
edema.  Upon examination, there was no edema.  In a May 2005 
VA record, the veteran was seen for lymphedema, chronic left 
lower extremity pain, and chronic venous insufficiency.  The 
examiner reported that the veteran would probably have the 
low level of lower extremity edema, chronically.  Upon 
examination, there was 1+ edema of the bilateral extremities.  

In an August 2005 lay statement, the veteran's service 
representative stated that she had no medical training but 
was able to see the discoloration in the veteran's legs and 
that an indentation made in his lower extremities with mild 
to moderate pressure resulted in that indentation remaining 
there in excess of 5 minutes.  

In an August 2005 VA medical record, there was no edema of 
the extremities.  The assessment was lymphedema and chronic 
left lower extremity pain.  The plan was support stockings.  
A September 2005 VA record noted no clubbing, cyanosis, 
edema, numbness, or tingling of the extremities.  In another 
September 2005 VA record, the veteran was seen for follow-up 
of lymphedema, chronic left lower extremity pain, and chronic 
venous insufficiency.  Examination showed no edema of the 
extremities.  Visual, pedal pulse, and sensation examinations 
were normal.  The assessment was lymphedema.  

In an October 2005 statement, the veteran's brother, S.J., a 
registered nurse, stated that he accompanied the veteran to 
his compensation examinations.  S.J. stated that upon edema 
testing of the veteran's bilateral lower extremities, rebound 
did not occur within two minutes on any occasion and should 
not be noted as 1+ edema.  S.J. asserted that in no case had 
he ever seen less than 3+ edema of the bilateral lower 
extremities.  

A November 2005 VA arteries and veins examination was 
conducted upon a review of the claims file.  The veteran 
reported that his legs hurt upon swelling and that if he was 
on his feet for two hours, the pain was severe, 10 out of 10.  
Upon waking up in the morning, the pain was 5 out of 10.  The 
veteran stated that he normally laid down before going to bed 
but the elevation of his extremities from 7 p.m. until the 
morning did not completely relieve his pain.  The veteran 
took prescription medication for pain and wore compression 
hosiery.  The veteran had to stop being a truck driver 
because of the leg pain.  The veteran reported that his daily 
activities were severely limited.  Upon examination, the 
examiner removed the compression hosiery and measured the 
legs.  Initially, the left calf was 17 inches, the right calf 
was 16 3/4 inches, the left ankle was 9 1/2 inches, and the right 
ankle was 9 1/4 inches.  After 15 minutes, the left calf was 17 
1/4 inches and the right calf was 17 inches.  There was 1+ 
edema of the tibia.  The diagnosis was severe, painful 
swelling of the legs, with history of myocardial infarction 
preventing coronary artery bypass surgery, with swelling and 
severe pain of the legs during swelling.  

In a December 2005 VA medical record, the veteran was seen 
for lymphedema, chronic left lower extremity pain, and 
chronic venous insufficiency.  Upon examination, there was no 
edema.  The assessment was lymphedema and chronic left lower 
extremity pain.   In a January 2006 VA record, the veteran 
complained of chronic left lower extremity pain.  In a March 
2006 VA record, the veteran was seen for lymphedema, chronic 
venous insufficiency, and venous stasis dermatitis of the 
bilateral lower extremities.  The veteran complained of 
progression of venous stasis edema of the bilateral lower 
extremities, left greater than right, with increased 
swelling, more often than in the past.  The veteran wore 
supportive hose.  Upon examination, there was trace edema of 
the bilateral lower extremities, pitting, pretibial edema, 
and venous stasis dermatitis.  The assessments were 
lymphedema, chronic/subjective progression, venous stasis 
dermatitis of the bilateral lower extremities, and chronic 
venous insufficiency.  In a June 2006 VA record, the veteran 
was seen for venous insufficiency and edema.  The impression 
was edema.  

In a July 2006 statement, the veteran asserted that in his 
November 2005 VA examination, the examiner did not have him 
stand for 15 minutes, but for 5 minutes, and that his edema 
was thus worse than indicated in the examination. 

At the November 2006 Board hearing, the veteran testified 
that he had constant swelling of his bilateral lower 
extremities.  The veteran testified that the swelling was a 
matter of degrees, but it was always present.  The veteran 
testified that he couldn't stand or sit very long and that 
the swelling was partially, but not completely, relieved by 
elevation.  S.J. testified at the Board hearing that the 
edema of the bilateral lower extremities was worse than 1+ 
pitting edema.  At the hearing, the veteran submitted 
definitions of the words persistent, chronic, intermittent, 
stasis pigmentation, and relief from various dictionary, 
medical dictionary, medical literature, and thesaurus 
sources. 

The veteran's current 10 percent evaluation for right and 
left lower extremity disorders contemplates intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation or compression hosiery.  38 C.F.R. § 4.104, 
Diagnostic Code 7121.  A 20 percent evaluation is assigned 
for persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema; a 40 percent rating is assigned for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration; a 60 percent rating is assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; and a 100 
percent rating is assigned for massive board-like edema, with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7121.  

Here, VA examiners from February 2004 to June 2006 found no 
edema, trace edema, or 1+ pitting edema of the bilateral 
lower extremities.  The veteran asserted at the November 2005 
VA examination and at the November 2006 Board hearing that 
his edema was only partially relieved by elevation.  At the 
November 2006 Board hearing, the veteran stated that he had 
constant edema that was never completely relieved.  Although 
as a lay person the veteran's testimony is not competent to 
establish a medical opinion, his testimony is competent to 
establish observable symptoms, their duration, and their 
severity, such as the presence of swelling.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion); see also Caluza v. Brown, 7 
Vet. App. 498, 504 (1995), aff'd by 78 F.3d 604 (Fed. Cir. 
1996) (noting that where issue does not require medical 
expertise, lay testimony may suffice).  S.J., a registered 
nurse, testified that the veteran's pitting edema was much 
worse than 1+ as he observed on several occasions.  The Board 
may assign probative value to this statement.  See Goss v. 
Brown, 9 Vet. App. 109, 115 (1996) ("to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments" (citations omitted)).  Accordingly, 
the evidence more closely approximates a 20 percent 
evaluation because the evidence shows persistent or chronic 
edema that is not completely relieved by elevation.  
38 C.F.R. § 4.7 (2006).  A 40 percent evaluation, however, is 
not warranted as the objective medical evidence of record 
does not demonstrate stasis pigmentation or eczema.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the diagnostic code for varicose veins is 
identical to Diagnostic Code 7121.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2006).  The other diagnostic codes for 
diseases of the arteries and veins are not shown to be 
applicable here.  38 C.F.R. § 4.104, Diagnostic Codes 7101, 
7110, 7111, 7112, 7113, 7114, 7115, 7117, 7118, 7119, 7122, 
7123 (2006).  Accordingly, increased evaluations under these 
Diagnostic Codes for right and left lower extremity disorders 
are not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 20 percent is provided for 
certain manifestations of right and left lower extremity 
disorders but the medical evidence reflects that those 
manifestations are not present in this case.  The veteran has 
not required hospitalization due to this disorder.  
Therefore, the Board finds no evidence of an exceptional 
disability picture.  Accordingly, the veteran has not been 
prejudiced by the RO's failure to consider this section or 
the RO's failure to document its consideration of this 
section.



ORDER

An evaluation of 20 percent, but no more, for a right lower 
extremity disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

An evaluation of 20 percent, but no more, for a left lower 
extremity disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


